The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
Applicant's submission filed on 3-8-2021 has been entered.  Claims 1, 21, 24, 29, and 30 were amended.  Claims 8, 11, 14-16, 18-20, and 25-28 are cancelled. Claims 1-7, 9-10, 12-13, 17, and 21-24, 29-31 are pending and examined in this action.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 7, 9, 12-13, 17, 21-24, and 29-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0163492 to Johansson in view of US 6,748,660 to Buser.  

In re Claim 1, Johansson teaches a cutting and dust or slurry collecting assembly (see Fig. 19), the assembly comprising: 
a circular saw blade (see Fig. 19, #4) having a first side, a second side, a peripheral portion defining a working part of the saw blade, and a center of rotation (see 
a blade guard (see Fig. 19 #5’) extending over a portion of the first side and the second side of the saw blade (see Fig. 19); 
a cover device (#6) elongated in a direction perpendicular to the center of rotation (see Fig. 19), the cover device comprising: 
a front end, a rear end, a top surface, a bottom surface, elongated sidewalls (see Fig. 19, showing the cover having a front end, a rear end and a top and bottom surface), and a longitudinal passage for the saw blade (see e.g., Figs. 4a- Fig. 5 showing a passage for blade #26), the longitudinal passage extending through the cover device from the top surface to the bottom surface (e.g., see Figs. 1-3); 
a discharge member (see e.g., Fig. 1, #52 – the same structure is in Fig. 19) disposed proximate the rear of the cover device (see Figs. 19), the discharge member including an outlet (#56) connectable to a vacuum source (see para. 0081 teaching dust suction hose connected to a vacuum);
a connection member connecting the discharge member with at least one of the longitudinal passage or a cut created rearward of the longitudinal passage (see Applicants Fig. 6, illustrating a connection member #12, and annotated Fig. 3, below illustrating the same structure as provided in Fig. 193); 


    PNG
    media_image1.png
    597
    1024
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    646
    816
    media_image2.png
    Greyscale

wherein the blade guard and the cover device are pivotally connected via a pivotable connection (see Figs. 19 and 20, pivotal joint #100) defining a pivot axis (see Fig. 22, #100) extending between and through the elongated sidewalls of the cover device  (The pivot axis #100 extends through the sides of #100/102, i.e. 107 and 107 in Fig. 22; see also Para. 0090) such that the cover device and the blade guard are turnable in relation to each other so that the saw blade is movable up and down the 
wherein a front arm has a distance between the pivotal connection of the cover device and the blade guard (see annotated Fig. 3 above). 

	Johansson teaches the longitudinal passage extending from a position spaced apart from the rear end of the cover device, but does not teach the longitudinal passage extending to the front end of the cover device. Further, Johansson does not teach the front arm distance being less than 2 times the radius of the saw blade, and therefore does not teach: the blade is movable up and down the passage at least during cutting to change a radial distance of a portion of each opposing side of the blade that is proximate to the front end of the cover device.  The Examiner notes that 2 times the radius of the saw blade equals the diameter of the blade.  

Buser teaches an opening region that extends all the way to the front end of the cover device (see Figs. 5-6 teaching an opening at #37/37; see also annotated Fig. 1, below).  Further Buser teaches that it is old and well known to provide an arm that is smaller than the diameter of the blade (see annotated Fig. 7a, below) and where the blade protrudes from an opening at the front of the arm (see Figs. 1 and 7A-C, which show the blade protruding from the front of the arm).  

    PNG
    media_image3.png
    619
    462
    media_image3.png
    Greyscale

In the same field of invention, it would have been obvious to one of ordinary skill in the art at the earliest effective filing date to make the length of the arm of Johansson as less than 2 times the radius of the saw blade, and providing an opening at the front end of the saw, as taught by Buser.  In other words, to shorten the length of the arm in Johansson such the saw protrudes from the front of the arm, as taught by Buser (see annotated Fig. 2, below).  Doing so is the substitution of one known length of arm for another known length of arm to provide a surface that contacts a work piece (see MPEP 2143, I, B).  The Examiner notes that Buser teaches that its structure can be used with a vacuum (see Buser, Col. 2, ll. 4-8).  In other words, shortening the length of the arm is old and well known and would enable better viability of edge of the saw blade.  Further, the bottom of Johansson teaches such bottom reduces the friction one would 



    PNG
    media_image4.png
    598
    840
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    432
    350
    media_image5.png
    Greyscale

The Examiner notes that shorting the length of the front arm would provide visibility of and edge of the saw blade.  Further, as best understood, Johansson, with a shorter arm as taught by Buser would provide for wherein the blade guard and the cover device are pivotably connected via a pivotable connection such that the cover device and the blade guard are turnable in relation to each other so the saw blade is movable up and down the passage at least during cutting to change a radial distance of a portion of each opposing side of the blade that is proximate to the front end of the cover device measured relative to the center of rotation (the Examiner notes that in Johansson Fig. 19, the dimension from hinge #100 and the pivot axis of driving shaft #11 is fixed, so is the end of the shortened cover device #6 to the axis of the hinge #100, but the end of the shortened cover device #6 to the axis of driving shaft #11 varies).  As the shorter arm would change the dimension from the center of the blade to the edge of the arm. 



In re Claim 2, Johansson in view of Buser, for the reasons above in re Claim 1, teaches wherein the assembly further comprise a blade guard receiver (see Johansson, Figs. 1-2, area around #61 that receives the blade guard) that is coupled to the pivotable connection (these surfaces surround the pivoting hinge) and configured to receive the blade guard (see Johansson Fig. 2 showing the dotted line of the surface receiving the blade guard).

In re Claim 3, Johansson in view of Buser, for the reasons above in re Claim 1, teaches wherein one of the blade guard and the blade guard receiver comprises at least one protrusion (see Johansson Fig. 22 showing a protrusions #107 and #108), and wherein the other of the blade guard and the blade guard receiver comprises at least one receiving portion (#108 which receive #107) configured to receive the at least one protrusion to couple the blade guard to the blade guard receiver (see Johansson, Fig. 22, #108 is received in between #107).

In re Claim 7, Johansson in view of Buser, for the reasons above in re Claim 1, teaches wherein the blade guard receiver is arranged in a recess of the top surface of the cover device (see Fig. 22 showing #108 received in a recess between #107s).

In re Claim 9, Johansson in view of Buser, for the reasons above in re claim 1, does not teach wherein the pivotable connection comprises a spring arranged to apply a spring force urging the front end up towards the blade guard.  However, Buser teaches 

In the same field of invention, it would have been obvious to one of ordinary skill in the art to replace the spring of Johannsson with the spring configuration taught in Buser that biases the front of the saw cover to the bottom (see Buser, Figs. 7A-C and Col. 5, ll. 65-Col. 6, ll. 37).   Doing so maintains the position between the guard and the cover when not in use (as illustrated in Buser Fig. 7A) and allows the user to cut the work piece at different cut depths as illustrated in Buser Figs. 7B-C).

In re Claim 22, Johansson in view of Buser, for the reasons above in re claim 1, teaches wherein a rear arm distance between the pivotable connection and the rear end is larger than 0.2 times the radius of the saw blade thereby enabling a turning of the cover device to change the radial distance of a portion of each opposing side of the blade that is proximate to the front end of the cover device by pressing the rear end toward a structure to be cut by the saw blade.  The Examiner notes that Buser, teaches that it is old and well known to provide an arm distance of less than the diameter of the blade, which is 2 times the radius.  It would have been obvious to one of ordinary skill in the art, to provide a blade arm distance of any reasonable length including any length between 0.2 times the radius to less than 2 times the radius, since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. Here, Buser teaches that it is known to reduce friction between the saw collection member and the piece being cut (see Buser, Figs. 7A-C and Col. 5, ll. 65-Col. 6, ll. 37).  Providing a smaller collection member or cover would reduce the friction between the work piece and the saw.  

In re Claim 21, Johansson teaches a cover device for a saw blade (see Fig. 19, #6), the cover device comprising: 
a front end (see Fig. 19, front end of #6); 
a rear end (see Fig. 19, rear end of #6); 
a top surface (see Fig. 19, top surface of #6); 
a bottom surface (see Fig. 19, surface opposite of the top surface in #6, - the line from #33/34 is pointing to in Fig. 19); 
elongated sidewalls (walls between the top surface and bottom surface of #6 in Fig. 19); and 
a longitudinal passage for the saw blade to pass through (see e.g., Fig. 3, showing the bottom slot), the longitudinal passage extending through the cover device from the top surface to the bottom surface in a region between the front and rear ends of the cover device (see e.g., Fig. 3, showing the blade passing between the top surface and bottom surface), 
wherein the rear end of the cover device is configured to be pivotably connected via a pivotable connection (see Fig. 19, #100) defining a pivot axis extending between 
wherein a front arm has a distance between the pivotable connection of the cover device and the blade guard and the front end of the cover device. 

    PNG
    media_image6.png
    6
    9
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    645
    970
    media_image7.png
    Greyscale

	Johansson is silent as to the front arm distance being less than 2 times the radius of the saw blade and wherein the cover device is spring loaded via a spring and 

The Examiner notes that 2 times the radius of the saw blade equals the diameter of the blade.  Buser teaches that it is old and well known to provide an arm that is smaller than the diameter of the blade (see annotated Fig. 7a, below).  

In the same field of invention, it would have been obvious to one of ordinary skill in the art at the earliest effective filing date to make the length of the arm of Johansson as less than 2 times the radius of the saw blade, as taught by Buser. In other words, to shorten the length of the arm in Johansson such the saw protrudes from the front of the arm, as taught by Buser.  Doing so is the substitution of one known length of arm for another known length of arm to provide a surface that contacts a work piece (see MPEP 2143, I, B).  The Examiner notes that Buser teaches that its structure can be used with a vacuum (see Buser, Col. 2, ll. 4-8).  In other words, shortening the length of the arm is old and well known and would enable better viability of edge of the saw blade.  Further, the bottom of Johansson teaches such bottom reduces the friction one would experience (see Buser, Col. 6, ll. 20-26) and thereby increase the life of the saw motor as by capturing the dust at the initiation site (see Col. 2, ll. 13-45).   And, in addition, providing a shorter arm, where the blade protrudes would allow the user to perform the 

Further, Buser teaches wherein the cover device is spring loaded (see Figs. 7A-C, #12/25/56) and configured to urge the front end of the cover device toward a center of rotation of the saw blade (see Fig. 7A showing spring #25 connected to the front end of (see Fig. 2, showing the spring biasing the front of the shield to the bottom #56; see also Col. 5, ll. 65-Col. 6, ll. 37).  In the same field of invention, it would have been obvious to one of ordinary skill in the art to replace the spring of Johannsson with the spring configuration taught in Buser that biases the front of the saw cover to the bottom (see Buser, Figs. 7A-C and Col. 5, ll. 65-Col. 6, ll. 37).   Doing so maintains the position between the guard and the cover when not in use (as illustrated in Buser Fig. 7A) and allows the user to cut the work piece at different cut depths as illustrated in Buser Figs. 7B-C). 
	
The Examiner notes that shorting the length of the front arm would provide visibility of and edge of the saw blade.  Further, as best understood, Johansson, with a shorter arm as taught by Buser would provide for wherein the blade guard and the cover device are pivotably connected via a pivotable connection such that the cover device and the blade guard are turnable in relation to each other so the saw blade is movable up and down the longitudinal passage such that a portion of the longitudinal passage at the front end of the cover device is proximate to a changing radial distance of each opposing side of the saw blade measured relative to the center of rotation at least 
	
Alternatively, if is argued that the limitation “the longitudinal passage such that a portion of the longitudinal passage at the front end of the cover device is adjacent to each opposing side of the saw blade” means that the front of the cover device is “open,” the claim is further rejection in view of Buser.  Buser teaches an opening region that extends all the way to the front end of the cover device (see Figs. 5-6 teaching an opening at #37/37).  

In the same field of invention, it would have been obvious to one of ordinary skill in the art at the earliest effective filing date to provide an opening at the front end of the saw, as taught by Buser.  Doing so is the substitution of one style of arm for another style of arm to provide an opening for the user to cut particular cuts (see MPEP 2143, I, B).  The Examiner notes that providing a shorter arm, where the blade protrudes would allow the user to perform the type of shallow cut illustrated in Fig. 7B of Buser while still allowing collection of dust (see also Col. 6, ll. 10-20). 

In re Claim 12, Johansson in view of Buser, for the reasons above in re Claim 21, teaches wherein the assembly further comprise a blade guard receiver (see Johansson 

In re Claim 13, Johansson in view of Buser, for the reasons above in re Claim 21, teaches wherein one of the blade guard and the blade guard receiver comprises at least one protrusion (see Johansson Fig. 22 showing a protrusions #107 and #108), and wherein the other of the blade guard and the blade guard receiver comprises at least one receiving portion (see Fig. 22, showing #108 for receiving #107) configured to receive the at least one protrusion to couple the blade guard to the blade guard receiver (see Johansson, Fig. 22, #108 is received in between #107).

In re Claim 17, Johansson in view of Buser, for the reasons above in re Claim 21, teaches wherein the blade guard receiver is arranged in a recess of the top surface of the cover device (see Fig. 22 showing #108 received in a recess between #107s).

In re Claim 23, Johansson in view of Buser, for the reasons above in re claim 21, does not teach wherein a rear arm distance between the pivotable connection and the rear end is larger than 0.2 times the radius of the saw blade thereby enabling a turning of the cover device to change the radial distance of a portion of each opposing side of the blade that is proximate to the front end of the cover device by pressing the rear end toward the structure to be cut.  The Examiner notes that Buser, teaches that it is old and In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.  Here, Buser teaches that it is known to reduce friction between the saw collection member and the piece being cut (see Buser, Figs. 7A-C and Col. 5, ll. 65-Col. 6, ll. 37).  Providing a smaller collection member or cover would reduce the friction between the work piece and the saw. 

In re Claim 24, Johansson teaches a working machine comprising: 
a saw blade (see Fig. 19, #4 );  5Application No.: 15/497,400 Amendment Dated May 15, 2019  
a blade guard (see Fig. 19, #5’; see also Fig. 22, #100/102/105) comprising a cover for covering at least a portion of both a first side and a second side (see Fig. 22, #100/102/107/107 – i.e., the structure that receives shaft #109) of the saw blade and a locking formation located at an end portion of the blade guard (see Fig. 22, #107/107), the locking formation having portions that correspond to each of the first side and the second side of the saw blade (see Fig. 22, showing #107 on each side of the guard); 
a cover device (see Fig. 19, #6) comprising a front end, a rear end, a top surface, a bottom surface, elongated sidewalls, and a longitudinal passage for the saw blade to pass through (see Fig. 19, #6 includes front and rear ends, a top and bottom surface 
a blade guard receiver detachably connected to the cover device (see Fig. 22, #110 – 109 which is connected to #108 of the cover device) and to receive the locking formation of the blade guard (see Fig. 22 showing 108 receiving shaft #109 and both #107s receiving shaft #109) to operably couple the blade guard to the cover device (see Para 0090 teaching shaft 109 can be release by means of a quick coupling), 
wherein the blade guard and the cover device are pivotably connected via a pivotable connection (see Fig. 19 and 22, #100) defining a pivot axis (see Fig. 22, #100) extenign between and through the elongated sidewall so the cover device (see Fig. 22, #107 and 107) such that the cover device and the blade guard are turnable in relation to each other so the saw blade is movable up and down the passage at least during cutting (the blade pivots relative to the arm in an up and down fashion). 

Johansson teaches the saw blade is movable up and down the passage at least during cutting, but does not teach to change a radial distance of a portion of each opposing side of the blade that is proximate to the front end of the cover device measured relative to the center of rotation.




In the same field of invention, it would have been obvious to one of ordinary skill in the art at the earliest effective filing date to make the length of the arm of Johansson as less than 2 times the radius of the saw blade, and providing an opening at the front end of the saw, as taught by Buser.  In other words, to shorten the length of the arm in Johansson such the saw protrudes from the front of the arm, as taught by Buser.  Doing so is the substitution of one known length of arm for another known length of arm to provide a surface that contacts a work piece (see MPEP 2143, I, B).  The Examiner notes that Buser teaches that its structure can be used with a vacuum (see Buser, Col. 2, ll. 4-8).  In other words, shortening the length of the arm is old and well known and would enable better viability of edge of the saw blade.  Further, the bottom of Johansson teaches such bottom reduces the friction one would experience (see Buser, Col. 6, ll. 20-26) and thereby increase the life of the saw motor as by capturing the dust at the initiation site (see Col. 2, ll. 13-45).   And, in addition, providing a shorter arm, where the blade protrudes would allow the user to perform the type of shallow cut illustrated in Fig. 7B of Buser while still allowing collection of dust (see also Col. 6, ll. 10-20). 

The Examiner notes that shorting the length of the front arm would provide visibility of and edge of the saw blade.  Further, as best understood, Johansson, with a shorter arm as taught by Buser would provide for wherein the blade guard and the cover device are pivotably connected via a pivotable connection such that the cover device and the blade guard are turnable in relation to each other so the saw blade is movable up and down the passage at least during cutting to change a radial distance of a portion of each opposing side of the blade that is proximate to the front end of the cover device measured relative to the center of rotation.  As the shorter arm would change the dimension from the center of the blade to the edge of the arm  

In the same field of invention, it would have been obvious to one of ordinary skill in the art at the earliest effective filing date to provide an opening at the front end of the saw, as taught by Buser.  Doing so is the substitution of one style of arm for another style of arm to provide an opening for the user to cut particular cuts (see MPEP 2143, I, B).  The Examiner notes that providing a shorter arm, where the blade protrudes would allow the user to perform the type of shallow cut illustrated in Fig. 7B of Buser while still allowing collection of dust (see also Col. 6, ll. 10-20). 

In re Claim 29, Johansson teaches a cover device for a saw blade, the saw blade being configured to cut a structure during a cutting operation (the cutting blade in Johansson is for cutting a structure) the cover device comprising: 

 a longitudinal passage for the saw blade to pass through (see e.g., Figs. 4a- Fig. 5 showing a passage for blade #26), the longitudinal passage extending through the cover device from the top surface to the bottom surface in a region extending from a position spaced apart from the rear end of the cover device (see Fig. 19),
wherein the rear end of the cover device is configured to be pivotably connected via a pivotable connection (see Figs. 19 and 22, #100) defining a pivot axis (see Fig. 22, #100) extending between and through the elongated sidewalls of the cover device (see Fig. 22, #107/107) to a rear end of a blade guard of the saw blade such that the cover device and the blade guard are turnable in relation to each other so the saw blade is movable up and down the longitudinal passage at least during the cutting operation cutting (the blade pivots relative to the arm in an up and down fashion). 

While Johansson teaches the longitudinal passage extending from a position spaced apart from the rear end of the cover device, the region does not extend to the front end of the cover device.  Further, Johansson does not teach:
 changing a radial distance of a portion of each opposing side of the blade that is proximate to the front end of the cover device measured relative to the center of rotation; or 
wherein the cover device is spring loaded via a spring and configured to urge the front end of the cover device toward a center of rotation of the saw blade, and

wherein a rear arm distance between the pivotable connection and the rear end is larger than 0.2 times the radius of the saw blade thereby enabling a turning of the cover device by pressing the rear end toward the structure to be cut.

The Examiner notes that 2 times the radius of the saw blade equals the diameter of the blade.  Buser teaches an opening region that extends all the way to the front end of the cover device (see Figs. 5-6 teaching an opening at #37/37).  Further, Buser teaches that it is old and well known to provide an arm that is smaller than the diameter of the blade (see annotated Fig. 7a, below).  
In the same field of invention, it would have been obvious to one of ordinary skill in the art at the earliest effective filing date to make the length of the arm of Johansson  as less than 2 times the radius of the saw blade and providing an opening at the front end of the saw, as taught by Buser. In other words, to shorten the length of the arm in Johansson such the saw protrudes from the front of the arm, as taught by Buser. Doing so is the substitution of one known length of arm for another known length of arm to provide a surface that contacts a work piece (see MPEP 2143, I, B).  The Examiner notes that Buser teaches that its structure can be used with a vacuum (see Buser, Col. 2, ll. 4-8).  In other words, shortening the length of the arm is old and well known and would enable better viability of edge of the saw blade.  Further, the bottom of Johansson teaches such bottom reduces the friction one would experience (see Buser, Col. 6, ll. 20-26) and thereby increase the life of the saw motor as by capturing the dust at the initiation site (see Col. 2, ll. 13-45).   And, in addition, providing a shorter arm, where the blade protrudes would allow the user to perform the type of shallow cut 

In addition, Buser teaches wherein the cover device is spring loaded (see Figs. 7A-C, #12/25/56) via a spring and configured to urge the front end of the cover device toward a center of rotation of the saw blade (see Fig. 7A showing spring #25 connected to the front end of (see Fig. 2, showing the spring biasing the front of the shield to the bottom #56; see also Col. 5, ll. 65-Col. 6, ll. 37).  

In the same field of invention, it would have been obvious to one of ordinary skill in the art to replace the spring of Johannsson with the spring configuration taught in Buser that biases the front of the saw cover to the bottom (see Buser, Figs. 7A-C and Col. 5, ll. 65-Col. 6, ll. 37).   Doing so maintains the position between the guard and the cover when not in use (as illustrated in Buser Fig. 7A) and allows the user to cut the work piece at different cut depths as illustrated in Buser Figs. 7B-C). 


a front end; a rear end; a top surface; a bottom surface; elongated sidewalls (see Fig. 19, #6 which has a front end; a rear end; a top surface; a bottom surface; elongated sidewalls) ; and
 a longitudinal passage for the saw blade to pass through (see e.g., Figs. 4a- Fig. 5 showing a passage for blade #26), the longitudinal passage extending through the cover device from the top surface to the bottom surface in a region between the front and rear ends of the cover device (see Figs. 19),
wherein the rear end of the cover device is pivotally connected via a pivotable connection (see Fig 19 and Fig. 22, #100) defining a pivot axis (see Fig. 22, #100) extending between and through the elongated sidewalls of the cover device (see Fig. 22, #107/107) to a rear end of a blade guard of the saw blade such that the cover device and the blade guard are turnable in relation to each other so that the saw blade is movable up and down the longitudinal passage such that a portion of the longitudinal passage at the front end of the cover device is adjacent to each opposing side of the saw blade (see annotated Fig. 19, above), at least during the cutting operation cutting (the blade pivots relative to the arm in an up and down fashion),
and wherein in response to an operator pressing the rear end of the cover device toward a structure to be cut, the cover device is configured to swing around the pivotable connection until the bottom surface of the cover device is in contact with the structure to be cut (the structure of Johansson pivots – swing - such that the cover and 

It is unclear if Johansson teaches the front end rotates closer to a center of rotation of the saw blade providing visibility of an edge of the saw blade.  Further Johansson is silent as to the cover device proximate to a changing radial distance of each opposing side of the saw blade measured relative to the center of rotation at least during a cutting operation.  However, Buser teaches that it is old and well known to provide an arm that is smaller than the diameter of the blade (see annotated Fig. 7a, below).  In the same field of invention, it would have been obvious to one of ordinary skill in the art at the earliest effective filing date to make the length of the arm of Johansson smaller than taught in Johansson, which would provide a front end that rotates closer to a center of rotation of the saw blade, as taught by Buser.  Doing so is the substitution of one known length of arm for another known length of arm to provide a surface that contacts a work piece (see MPEP 2143, I, B).  In other words, shortening the length of the arm is old and well known and would enable better viability of the work piece being cut.  The Examiner notes that Buser teaches that its structure can be used with a vacuum (see Buser, Col. 2, ll. 4-8).  In other words, shortening the length of the arm is old and well known and would enable better viability of edge of the saw blade.  Further, the bottom of Johansson teaches such bottom reduces the friction one would experience (see Buser, Col. 6, ll. 20-26) and thereby increase the life of the saw motor as by capturing the dust at the initiation site (see Col. 2, ll. 13-45).   And, in addition, 

Additionally, as best understood, Johansson, with a shorter arm as taught by Buser would provide for wherein the cover device is proximate to a changing radial distance of each opposing side of the saw blade at least during a cutting operation, as the shorter arm would change the dimension from the center of the blade to the edge of the arm.

Alternatively, if is argued that the limitation “the longitudinal passage such that a portion of the longitudinal passage at the front end of the cover device is adjacent to each opposing side of the saw blade” means that the front of the cover device is “open,” the claim is further rejection in view of Buser.  Buser teaches an opening region that extends all the way to the front end of the cover device (see Figs. 5-6 teaching an opening at #37/37).  

In the same field of invention, it would have been obvious to one of ordinary skill in the art at the earliest effective filing date to provide an opening at the front end of the saw, as taught by Buser.  Doing so is the substitution of one style of arm for another style of arm to provide an opening for the user to cut particular cuts (see MPEP 2143, I, B).  The Examiner notes that providing a shorter arm, where the blade protrudes would 

In re Claim 31, while Johansson in view of Buser, for the reasons above in re claim 30, teaches a front arm distance between the povitable connection of the cover device and the blade guard and the front end of the cover device, modified Johansson does not teach the distance is less than 1.6 times a radius of the saw blade.  

However, Buser teaches that it is old and well known to provide an arm that is smaller than the diameter of the blade (see annotated Fig. 7a, above), i.e. less than 2.0 radius of the blade. In the same field of invention, it would have been obvious to one of ordinary skill in the art at the earliest effective filing date to make the length of the arm smaller than taught in Johansson, include 1.6 times the radius of the saw blade,.  Doing so is the substitution of one known length of arm for another known length of arm to provide a surface that contacts a work piece (see MPEP 2143, I, B).  In other words, shortening the length of the arm is old and well known and would enable better viability of the work piece being cut.  The Examiner notes that shortening the arm would allow for more blade to protrude in the arm of Buser and lengthening the arm would provide for less blade to protrude.  Further, the Examiner notes that Buser teaches that its structure can be used with a vacuum (see Buser, Col. 2, ll. 4-8).  In other words, shortening the length of the arm is old and well known and would enable better viability of edge of the saw blade.  Further, the bottom of Johansson teaches such bottom reduces the friction one would experience (see Buser, Col. 6, ll. 20-26) and thereby .  

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johansson in view of Buser and further in view of US 7,465,328 to Trautner.

In re Claim 10, Johansson in view of Buser, in re Claim 1, does not teach wherein the cover device is arranged to have an adjustable cover device support assembly fastened to the cover device, and the cover device support assembly is arranged to interact with the blade guard such that the cover device is prevented from moving closer to the blade guard than a supported position given by a setting of the cover device support assembly, thereby limiting the cutting depth of the circular saw blade.  

However, Trautner teaches that it is old and well known to provide a cover device is arranged to have an adjustable cover device support assembly (see Trautner, Fig. 2, #29/31/32/34) fastened to the cover device, and the cover device support assembly is arranged to interact with the blade guard (see Fig. 2) such that the cover device is prevented from moving closer to the blade guard than a supported position given by a setting of the cover device support assembly, thereby limiting the cutting depth of the circular saw blade (Trautner teaches fastening members #29 to position the shoe #30 .

Allowable Subject Matter
Claims 4-6 and are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In re Claim 4, the structure claimed “wherein the blade guard comprises a cover for covering at least a portion of a saw blade, and a first locking member  is disposed on an outer surface of the cover, wherein the blade guard receiver comprises a housing which defines an opening and a second locking member on an inner surface of the housing, wherein at least part of the blade guard, including the first locking member, is insertable into the opening, and wherein said first and second locking members are arranged to cooperate with one another to lock the blade guard to the blade guard receiver when the blade guard is inserted into the blade guard receiver,” was not found in the art.   The closest prior art, US 2008/0163492 to Johansson, US 2009/0183800 to Loveless, US 2011/0061506 to Frolov, and US 6,748,660 to Buser does not suggest this structure.  While Johansson teaches locking the blade guard cover received within the surfaces of the blade guard receiver (see Fig. 2, dotted lines around #39), the 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In re the previous 35 USC 112(b) rejections, Applicant’s amendments to the claims and the figures submitted of 3-8-2021 have obviated the previous rejections.  
In re the 35 USC 103 rejections over Claims 1, 21-23, 24, 29, and 30, Applicant argues that the device of Buser does not teach a pivotable connection defining a pivot axis extending between and through the elongated sidewalls of the cover device.  The Examiner disagrees.  Fig. 22 of Johansson teaches such a connection.  

    PNG
    media_image8.png
    800
    918
    media_image8.png
    Greyscale

Applicant further argues that a front arm distance between the pivotable connection of the cover device and the blade guard and the front end of the cover device and to change a radial distance of a portion of each opposing side of the blade that is proximate to the front end of the cover device measured relative to the center of rotation are not taught by the combination of Johansson with Buser.   The Examiner disagrees. 
Applicant argues that the front arm distance of the cover device is defined between a hinge and a front end of the cover device in Johansson.   The Examiner 

    PNG
    media_image4.png
    598
    840
    media_image4.png
    Greyscale

	Buser, teaches an “open” front end where the blade protrudes from the blade guard (see Fig 1 of Buser showing the blade protruding from the blade guard).  When Applying this teaching to Johansson, the front end of blade guard #6 (see fig. 19, 

In response to applicant's argument that there are fundamental differences in the structures disclosed in each of Johansson and Buser, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues that the combination of Johansson and Buser does not teach changing a radial distance of a portion of each opposing side of the blade that is proximate to the front end of the cover device measured relative to the center of rotation.   The Examiner disagrees.  Shortening the length of the arm in Johansson would provide for this limitation (see annotated Fig. 19, below, in view of Applicant’s amended Figures). 

    PNG
    media_image4.png
    598
    840
    media_image4.png
    Greyscale


    PNG
    media_image9.png
    917
    650
    media_image9.png
    Greyscale


The examiner reiterates the discussion in the 2-5-2021 Interview: Johansson teaches the claimed subject matter except the cover device has an "open" configuration allowing the blade to protrude past the cover device. This type of construction is taught by Buser (see Fig. 1 showing the "open" cover device allowing the blade to protrude from the end of the cover device. The Examiner noted that both Johansson and Buser are circular saws used to cut the same material, namely concrete. Further, the examiner noted that the open configuration allows the user to place the front edge of the blade into the workpiece. As one example, the open configuration would allow a user to cut directly up to a wall, whereas the configuration of Johansson would prevent the cut extending directly to a wall, as the closed cover device would hit the wall and prevent the saw from cutting any further.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JONATHAN G RILEY/Primary Examiner, Art Unit 3724